                Case 2:20-cv-01113-TSZ Document 21 Filed 03/08/21 Page 1 of 3



                                                                          The Honorable Thomas S. Zilly
 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8   BRENT FREI,
 9                                                         CASE NO. 2:20-cv-01113-TSZ
                                    Plaintiff,
10                                                         ORDER EXTENDING TRIAL DATE
                     v.                                    AND RELATED DATES
11   FEDERAL INSURANCE COMPANY,
12                                  Defendant.
13

14            THIS MATTER having come before the Court on the parties’ Stipulated Motion to Extend
15   Trial Date and Related Dates and the Court having reviewed the pleadings and evidence presented
16   and on file in this case, and the Court being fully advised as to the issues presented, the Court
17   hereby
18            ORDERS, ADJUDGES AND DECREES that the parties’ Stipulated Motion to Extend
19   Trial Date and Related Dates is hereby GRANTED.
20            The requested trial date and related dates are modified as follows:
21
                                                       Existing Date                Proposed New Date
22   Deadline to Amend Pleadings                       March 8, 2021                April 9, 2021
23   Expert Disclosures Due                            March 8, 2021                June 28, 2021
     Deadline to File Motions Related to               April 29, 2021               August 18, 2021
24   Discovery
25   Discovery Cutoff                                  June 7, 2021                 September 27, 2021
     Deadline to File Dispositive Motions              July 8, 2021                 October 28, 2021
26

     ORDER EXTENDING TRIAL DATE AND RELATED
     DATES - 1
                                                                           SUMMIT LAW GROUP, PLLC
                                                                             315 FIFTH AVENUE SOUTH, SUITE 1000
     CASE NO. 2:20-cv-01113-TSZ                                               SEATTLE, WASHINGTON 98104-2682
                                                                                   Telephone: (206) 676-7000
                                                                                      Fax: (206) 676-7001
              Case 2:20-cv-01113-TSZ Document 21 Filed 03/08/21 Page 2 of 3




     Deadline to File Motions Related to Expert   July 15, 2021             November 8, 2021
 1   Witnesses
 2   Deadline to File Motions in Limine           August 26, 2021           December 16, 2021
     Agreed Pretrial Order Due                    September 10, 2021        December 30, 2021
 3
     Trial Briefs, Proposed Voir Dire and Jury    September 10, 2021        December 30, 2021
 4   Instructions Due
     Pretrial Conference at 10:00 AM on           September 17, 2021        January 7, 2022
 5
     Trial                                        September 27, 2021        January 18, 2022
 6

 7          IT IS SO ORDERED.

 8          DATED this 8th day of March, 2021.

 9

10                                                    A
11                                                    Thomas S. Zilly
                                                      United States District Judge
12

13

14
     Presented by:
15

16   SUMMIT LAW GROUP PLLC                         SOHA & LANG, P.S.

17   By s/ Philip S. McCune                        By s/ Geoffrey C. Bedell
     By s/ Lawrence C. Locker                         Geoffrey C. Bedell, WSBA #28837
18      Philip S. McCune, WSBA #21081                 1325 Fourth Avenue, Suite 2000
        Lawrence C. Locker, WSBA #15819               Seattle, WA 98101-2570
19      315 Fifth Avenue S., Suite 1000               (206) 624-1800
        Seattle, WA 98104-2682                        bedell@sohalang.com
20      (206) 676-7000
        philm@summitlaw.com
21      larryl@summitlaw.com

22   Attorneys for Plaintiff Brent Frei

23

24

25

26

     ORDER EXTENDING TRIAL DATE AND RELATED
     DATES - 2
                                                                   SUMMIT LAW GROUP, PLLC
                                                                       315 FIFTH AVENUE SOUTH, SUITE 1000
     CASE NO. 2:20-cv-01113-TSZ                                         SEATTLE, WASHINGTON 98104-2682
                                                                             Telephone: (206) 676-7000
                                                                                Fax: (206) 676-7001
            Case 2:20-cv-01113-TSZ Document 21 Filed 03/08/21 Page 3 of 3



                                              WILEY REIN, LLP
 1
                                              By s/ Daniel J. Standish
 2                                            By s/ Matthew W. Beato
                                                 Daniel J. Standish (pro hac vice)
 3                                               Matthew W. Beato (pro hac vice)
                                                 1776 K Street
 4                                               Washington, DC 20006
                                                 (202) 719-7130
 5                                               (202) 719-7518
                                                 dstandish@wiley.law
 6                                               mbeato@wiley.law
 7                                            Attorneys for Defendant Federal Insurance
                                              Company
 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

     ORDER EXTENDING TRIAL DATE AND RELATED
     DATES - 3
                                                               SUMMIT LAW GROUP, PLLC
                                                                 315 FIFTH AVENUE SOUTH, SUITE 1000
     CASE NO. 2:20-cv-01113-TSZ                                   SEATTLE, WASHINGTON 98104-2682
                                                                       Telephone: (206) 676-7000
                                                                          Fax: (206) 676-7001
